Case 1:20-cv-01666-MKV Document14-2 Filed 07/10/20 Page 1 of 1

Supreme Court
State of Georgia

NATHAN DEAL JUDICIAL CENTER

Atlanta 30234

June 22, 2020

I hereby certify that Terrell Chase Ogletree, Esq., was admitted on the 10" day of
September, 2019, as a member of the bar of the Supreme Court of Georgia, the highest
court of the State; and, since that date he has been and is now a member of this bar in

good standing, as appears from the records and files in this office.

Witness my signature and the seal of this Court,

hereto affixed the day and year first above written.

Shun IG ..,

 
